DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9  and 21 are objected to because of the following informalities: 
The status identifiers of claims 6-9 should be changed from “currently amended” to “cancelled” if the entire claim has been lined out or deleted.  Appropriate correction is required.
Claim 1, line 3 – “comprises overlap loop region” should probably be “comprises an overlap loop region”.
Claim 1, line 4 – “wherein at the ends of the loop region contains tangs” should probably be “wherein ends of the loop region contain tangs”.
Claim 1, line 6 – “a clip with threaded hole” should probably be “a clip with a threaded hole”.
Claim 1, line 7 – “with hole permanently” should probably be “with the hole permanently”.
Claim 1, line 16 – “the loading on spring” should probably be “loading on the spring”.
Claim 1, line 17 – “load on spring” should probably be “load on the spring”.
Claim 1, line 18 – “further distance apart” should probably be “a further distance apart”.
Claim 1, line 19 – “increases” should probably be “to increase”
Claim 1, line 20 – “increasing loop region.” should probably be “increasing the diameter of the loop region.”
Claim 2, line 1 – “wherein the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21, line 6 recites the intended use limitation “that can be applied in a tunnel or mine, or pressure vessel….or submarine hull”.  These limitations did not appear in the specification or claims as originally filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 8 – it is unclear what is meant by the phrase “wherein the intended use of a 
fastener is”.  It is unclear if the fastener is being claimed in combination with the spring clamp or if only the spring clamp is being claimed with the intended use of being used with a threaded fastener.  Clarification is needed.  It is suggested replacing “the intended use of a fastener is” with “a fastener comprising” 
	Claim 1, line 12 – it is unclear what is meant by the phrase “in case of fixed fastener to a tang”.  Is the fastener fixed to the tang?
	Claim 1, line 14 recites “a nut”.  It is unclear if this referring to the “threaded nut” already recited in line 7 of the claim.  If so, “a nut” in line 14 should be changed to “the threaded nut”.
Claim 2, line 3 – it is unclear what is meant by the phrase “wherein the intended use of a 
fastener”.  It is suggested replacing “the intended use of a fastener is” with “the fastener” 
Claim 3, line 2 – it is unclear what is meant by the phrase “with intended use of a 
fastener to engage”.  It is suggested replacing “with the intended use of a fastener to engage” with “with the fastener engaging the first tang and the second tang; rotating the fastener releases…” 
Claim 4, line 2 – it is unclear what is meant by the phrase “of intended use of a 
fastener ”.  It is suggested replacing “of intended use of a fastener” with “of the fastener”.
	Claim 4, line 2 – it is unclear what is meant by the phrase “fixes the potential energy, the distance between tangs”.  It is suggested changing the beginning of claim 4 to”wherein continued rotation of the fastener allows for the fastener to be removed from the spring clamp as the spring clamp remains clamped to the conduit, pipe…”.
	Claim 4, line 2 – it is unclear what is meant by the phrase “with intended use of a 
fastener is in place”.
	Claim 4, lined 3 – it is unclear how “the fastener can be re-installed according to claim 1”.  It is suggested changing claim 4 to “wherein to remove the clamp from the hose, the fastener can be rotated in a direction as to decrease the distance between tangs…”
	Claim 19, line 2 – it is unclear if “a threaded nut” refers to the “threaded nut” recited in claim 1.  If so, claim 19 includes subject matter already recited in claim 1.
	Claim 20 fails to further limit claim 1 as the subject matter of claim 20 is already recited in claim 1.
Claim 21, line 4 – it is suggested changing “at the lowest diameter” to “at a smallest diameter”.
Claim 21, it is unclear how the spring clamp can have the lowest potential energy when the spring clamp loop is at the largest diameter, when claim 1, from which claim 21 depends recites the exact opposite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-11 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malleville 1,778,504.
In regard to claims 1, 19 and 20, Malleville discloses a spring clamp B comprising: a spring for use with a fastener V allows for spring loop size/diameter adjustment capability; 
wherein the spring comprises overlap loop region B formed of an elastic material 
that deflects under the action of an applied load and returns to its original shape when the load 
is removed; 
wherein at the ends of the loop region contains tangs (a, T’)
wherein one tang T’ contains a hole E that is either threaded or has a clip with 
threaded hole permanently attached over the tang or no threads but include a separate threaded nut and the other tang contains a hole (hole in P receiving C) or groove or clip with hole permanently attached over the tang and is not threaded: 
wherein the intended use of a fastener is a threaded rod V either as part of the 
spring clamp or separate from the spring clamp with a fastener head V;
wherein loop size/diameter adjustment is accomplished through the routing of the 
fastener through both tang holes: wherein using a human hand or a shop tool mating to the 
fastener head of a nut in case of fixed fastener to a tang, rotate fastener head or nut to transfer kinetic energy of the rotating fastener to or from the fastener to the fastener threads to engage with either threaded tang or a nut and through the opening of the other unthreaded
tang to change the potentialenergy of the spring and enable control of the relative distance between the tangs; 
wherein rotation of fastener or nut causes the loading on spring pulling tangs together or 
reversing rotation of fastener or nut allows reducing of load on spring and the tangs to 
separate further distance apart: wherein the spring comprises an initial state with a zero and 
lowest potential energy, maximum distance between tangs, a minimum loop region: 
wherein the fastener or nut is rotated increases the spring potential energy above the 
initial state reducing the relative distance between, the,tangs and increasing loop region (flanged end of C would cause P to move towards E when V is backed out of E, thereby increasing the diameter of B and threading V into E would cause P to move away from E and reduce the diameter of B).
In regard to claim 2, wherein the spring B comprises a state with the lowest 
potential energy, longest relative distance between tangs and smallest spring loop region, 
wherein rotating the intended use of a fastener head such as to decrease in tangs’
relative distance, enlarge the size/diameter of the spring loop region; increases the spring’s 
potential energy, such as to allow the spring clamp to be placed over a conduit, pipe, hose or other structure (flanged end of C would cause P to move towards E when V is backed out of E, thereby increasing the diameter of B and threading V into E would cause P to move away from E and reduce the diameter of B). 
In regard to claim 3, wherein the spring is located in a position over a 
conduit, pipe, hose, or other structure with intended use of a fastener to engage with the 
first tang and the second tang rotates to release the potential energy from the spring, 
wherein the release of the potential energy from the spring, increases the distance 
between, the clamp tangs and reduces the spring clamp size/diameter of the loop region, wherein the spring clamp compresses on the hose within the loop region, securing it over the hose (flanged end of C would cause P to move towards E when V is backed out of E, thereby increasing the diameter of B and threading V into E would cause P to move away from E and reduce the diameter of B). 
In regard to claim 10, wherein the spring, the first tang, and the second tang are formed from a same material.
In regard to claim 11, wherein the same material is one of a flat spring metal.
In regard to claim 15, wherein the same material is the flat spring metal and the flat spring metal comprises a cut-out o, wherein the cut-out allows a material b2 of at least one of the first tang or the second tang a to pass through the cut-out to form at least one of the first overlap region or the second overlap region. 
In regard to claim 16, wherein the fastener comprises a first fastener region with a fastener thread (threads on V that mate with threads of E) and a second unthreaded fastener region C.
In regard to claim 17, wherein the first fastener region with the fastener thread is of a first fastener diameter and the second unthreaded - fastener region is of a second fastener diameter (threaded region of V is larger than the unthreaded portion C). 
In regard to claim 18, wherein the first fastener diameter (threaded portion) is larger than the second fastener diameter C, wherein the first tang comprises a first tang thread (at E), wherein the first tang thread engages with the fastener thread, and wherein the second tang a engages with the second unthreaded fastener region C and allows the fastener to rotate within the second tang without engaging with the fastener thread of the fastener, to increase or decrease a distance between the first tang and the second tang, and to thereby control the potential energy of the spring and the compressive force stored in the loop region. 
In regard to claim 19, wherein one of the first tang or second tang further comprises or engages with a threaded nut, wherein the threaded nut engages with a fastener threading of the fastener to drive the threaded nut along the fastener and wherein the fastener thereby engages with the first tang and the second tang to control the potential energy of the spring and to change the diameter of the loop region and the compressive force stored in the loop region. 
In regard to claim 20, wherein the fastener engages with the first tang and the second tang to control the potential energy of the spring and to change the diameter of the loop region and the compressive force stored in the loop region, to limit an uncontrolled release of potential energy by the spring, and to increase a safe utilization of the spring clamp.
Allowable Subject Matter
Claims 4-5, 12-14 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679